DETAILED ACTION
This non-final office action is in response to claims filed 08/13/2021.
Claims 1 and 29 have been amended. Claims 38-43 have been added. Claims 1, 7, 10-11, 13-14, 29, 33-35, and 37-43 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.

Claim Objections
Claim 43 is objected to because of the following informalities:
Line 1, “The system of claim 21” should be “The system of claim 1”.
Appropriate correction is required.


Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in further view of Labarre (US 2018/0090174).
Regarding Independent Claim 1,
Perry teaches a system, comprising:
a server hosted by a provider of video games ([0056], [0060]: Game cloud system 110 comprises a plurality of data stores for storing video games. Game cloud system 110 communicates with devices using a network interface), wherein the server executes software from a non-transitory medium ([0171]-[0173]: Computer readable code on a computer readable medium), and wherein execution of the software provides interactive interfaces that enable registered users to access functions of the system ([0068]: Users are able to access services provided by game cloud system 110 after logging in);
a data repository coupled to the server, wherein the data repository stores video games ([0056]: Game cloud system 110 comprises mini-game data store 166 which stores data related to mini-games);
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games to which the registered user is associated as owner ([0108]: A user interface is available to a logged-in user for creating mini-games), wherein each of the video games comprises a specific avatar as a central character ([0046]: “an initial image that is most representative of content of the video recording of the mini-game may be identified and associated with the mini-game when displayed”);
store the created video games in the data repository, wherein each video game is associated with a game name ([0056], [0111]: Stored mini-games are associated with a name field);
associate a plurality of the individual instances of the video games into a digital experience (DE) ([0046]: A plurality of video games are grouped into a category), to which the registered user is also associated as owner ([0101]: Each of the video games are listed as owned by the creator), wherein the DE ([0056]: Mini-games are created by the logged-in user and stored in the mini-game data store);
wherein individual users amongst the registered users create DEs, which include the DE, and wherein each of the DEs has a different avatar ([0122]: “The mini-games in the Action category may be displayed in the forms of mini-game symbols (e.g., mini-game icons or thumbnails) with each mini-game symbol having a representative picture/image”) with a different name that associates the video games in each of the DEs ([0111]: Each mini-game has an associated name field).
Perry does not teach:
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user;
create an icon that represents the DE, wherein the icon includes a pictorial representation of the specific avatar that is the central character that is common to each of the video games in the DE, and wherein the icon is labeled with text that includes the name of the specific avatar and that uniquely identifies the DE;
add video games to the DE and delete video games in the DE as the owner;

a first interactive interface provided by the software to an individual computerized appliance amongst a plurality of computerized appliances, wherein the first interactive interface displays a plurality of the icons that represent different DEs; and
a second interactive interface that displays a plurality of interactive graphic objects, wherein each interactive graphic object represents an individual video game in an associated DE,
wherein selection of one of the plurality of icons in the first interactive interface so as to select a particular DE opens the second interactive interface,
wherein selection of one of the interactive graphic objects in the second interactive interface so as to select a particular video game in the particular DE streams the selected particular video game to the individual computerized appliance, and
wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.  
However, Larsen teaches:

associate a plurality of the individual instances of the video games into a digital experience (DE), a DE being a plurality of individual instances of video games ([0161]: A transmedia narrative includes a plurality of different types of media including games) and to create an icon representing the DE (Fig. 13: Graphic representations of transmedia narratives 1312, 1314 are provided);
a first interactive interface provided by the software to an individual computerized appliance amongst a plurality of computerized appliances ([0116]: A web-based Graphical User Interface for assembling and processing media files provided by the DAMAP Server System to client systems connected over a network), wherein the first interactive interface displays a plurality of the icons that represent different DEs ([0226], Fig. 13: A library page displays a plurality of transmedia narratives); and
a second interactive interface that displays a plurality of interactive graphic objects, wherein each interactive graphic object represents an individual video game in an associated DE ([0355]: A table of contents interface allows a user to select games associated with a transmedia narrative),
wherein selection of one of the plurality of icons in the first interactive interface so as to select a particular DE opens the second interactive interface, wherein selection of one of the interactive graphic objects in the second interactive interface so as to select a particular video game in the particular DE streams the selected particular video game to the individual computerized appliance ([0248], [0355], [0365]: Selecting a transmedia narrative from the library page allows the user to access the transmedia navigator and then select a game associated with the transmedia narrative. Games are streamed from the cloud). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry and Larsen so that a plurality of video games are associated in a DE represented by an icon and so that users are able to access the video games of the DE using a first and second interface to stream the video game.
	One of ordinary skill in the art would be motivated to do so in order to provide users with a convenient digital asset management system for retrieving a collection of related video games (Larsen [0167]).
Perry and Larsen do not teach:
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user;
create an icon that represents the DE, wherein the icon includes a pictorial representation of the specific avatar that is the central character that is common to each of the video games in the DE, and wherein the icon is labeled with text that includes the name of the specific avatar and that uniquely identifies the DE;
add video games to the DE and delete video games in the DE as the owner; 

wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.  
However, Townsend teaches a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create an icon that represents the DE, wherein the icon includes a pictorial representation of the specific avatar that is the central character that is common to each of the video games in the DE, and wherein the icon is labeled with text that includes the name of the specific avatar and that uniquely identifies the DE ([0032]-[0035], [0046]: A user is able to create any graphical icon that may include text via a dedicated interface of a website).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry and Larsen with Townsend so that a link to digital tools enables a registered user to create an icon wherein the icon includes a pictorial representation and wherein the icon is labeled with text.
	One of ordinary skill in the art would be motivated to do so in order to create custom icons according to the user’s requirements (Townsend [0009]).

a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user;
add video games to the DE and delete video games in the DE as the owner; and
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE, 
wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.  
However, Leitner teaches a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user ([0096]: A video game character is associated with an avatar and has a name that is chosen by the user); and 
add video games to the DE and delete video games in the DE as the owner ([0076]-[0077]: The user can create or delete games).
 add video games to the DE and delete video games in the DE as the owner.
	One of ordinary skill in the art would be motivated to do improve user experience by providing users with customization options to personalize their experience according to a user’s needs (Leitner [0012]).
Perry, Larsen, Townsend, and Leitner do not teach:
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE, 
wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.  
	However, Chapman teaches a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:

wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs ([0018]-[0025]: A master content database stores a history of all revisions made to games, including associations between digital assets (i.e., characters) and metadata. The information stored in the master content database are available to other clients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, and Leitner with Chapman so that a link in one of the interactive interfaces to digital tools to create digital media that describes a development history of the DE and is made accessible to be reviewed and played by users other than creators or owners of the DEs.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing a source for all revisions made during the development of the video games (Chapman [0018]). 
Perry, Larsen, Townsend, Leitner, and Chapman do not teach:
wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE.
	However, Labarre teaches:
wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE ([0014]: Users are able to view the iterative development of a code-based project visually via rendered video content 109). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, and Chapman with Labarre so that the development history of the DE includes video that presents the development history of the DE.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing users to compare the visual output of modifications to the DEs (Labarre [0001]). 
Regarding Independent Claim 29,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in view of Labarre (US 2018/0090174) in further view of Watal (US 2014/0208220).
Regarding Dependent Claim 7,
Perry, Larsen, Townsend, Leitner, Chapman, and Labarre teach the system of claim 1, but do not explicitly teach wherein the digital media is developed off-line from the system and then the developed digital media is added to one or more specific DEs of the DEs.
([0036]: Offline platform 308 enables the user to work on his digital data stored within the online integrated platform in an offline mode without requiring the user to be logged into a secured network connection) and then the developed digital media is added to one or more specific DEs of the DEs ([0021]: Digital contents include, but are not limited to, an audio digital data, or a video digital data, or a textual digital data, or an audio/video digital data, or a graphic digital data, a webpage, a link to a webpage, PowerPoint presentation, a Word document, a notepad document, an Excel file, or the like).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, and Labarre with Watal so that digital media is developed offline and then the developed digital media is added to one or more specific DEs.
One of ordinary skill in the art would be motivated to do so in order to provide an integrated online-offline workspace and a corresponding service framework for improved, efficient and convenient digital content creation (Watal [0004]).

Regarding Dependent Claim 33,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claims 10-11 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in view of Labarre (US 2018/0090174) in further view of Brun (US 2008/0263673).
Regarding Dependent Claim 10,
Perry, Larsen, Townsend, Leitner, Chapman, and Labarre teach the system of claim 1, but do not wherein the DEs are promoted off-line, and wherein results of off-line promotion associated with each DE are recorded and stored in the data repository.  
However, Brun teaches wherein the DEs are promoted off-line, and wherein results of off-line promotion associated with each DE are recorded and stored in the data repository ([0096]: Metrics corresponding to offline promotions for video games are collected and saved in storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, and Labarre with Brun so that the DEs are promoted off-line, and the results of off-line promotion associated with each DE are recorded and stored in the data repository
One of ordinary skill in the art would be motivated to do so in order to allow game publishers to accumulate metrics while users are not connected to the internet (Brun [0096]).

Regarding Dependent Claim 11,
Perry, Larsen, Townsend, Leitner, Labarre, and Brun teach the system of claim 10. Broumand further teaches wherein the stored results of off-line promotion are available to administrators to review ([0096]: User metrics are sent to the game publisher).  


This claim is similar in scope as claim 10 therefore it is rejected using the same rationale.

Regarding Dependent Claim 35,
This claim is similar in scope as claim 11 therefore it is rejected using the same rationale.

Claims 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in view of Labarre (US 2018/0090174) in further view of Rathod (US 2011/0191417).
Regarding Dependent Claim 13,
Perry, Larsen, Townsend, Leitner, Chapman, and Labarre teach the system of claim 1 but do not teach wherein the software provides a subsystem enabling administrators to rate one or more of the DEs, to display results of ratings, and to provide rewards to owners and creators of rated DEs.
However, Rathod teaches wherein the software provides a subsystem enabling administrators to rate one or more of the DEs ([0112]: A rating system can provide feedback on content. The rating can be employed by itself or with other factors to determine the content's value to other users), to display results of ratings, and to provide rewards to owners and creators of rated DEs ([0231]: Content can be sorted by popularity and rank increasing exposure of higher rated content to users).  

	One of ordinary skill in the art would be motivated to do so in order to provide owners with feedback on rated content and determine the quality of created content (Rathod [0112]).

Regarding Dependent Claim 37,
	This claim is similar in scope as claim 13 and is therefore rejected using the same rationale.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in view of Labarre (US 2018/0090174) in further view of USPTO, “Trademark Process” published 12/20/2014 (https://web.archive.org/web/20150207063853/https://www.uspto.gov/trademarks-getting-started/trademark-process).
Regarding Dependent Claim 14,
Perry, Larsen, Townsend, Leitner, Chapman, and Labarre teach the system of claim 1, but do not teach wherein character names and logos are determined by owners, creators, or 
However, USPTO teaches allowing users to file for trademark protection of names and logos, to instantiate a brand (Step 3: A user can file an application to register for trademark protection of a brand or logo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, and Labarre with USPTO so that character names and logos are determined by owners, creators, or administrators, and trademark protection of same is filed, to instantiate a brand for one or more of the DEs.
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Claims 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in view of Labarre (US 2018/0090174) in further view of Gewickey (US 2003/0028892).
Regarding Dependent Claim 41,
Perry, Larsen, Townsend, Leitner, Chapman, and Labarre teach the system of claim 1. Chapman further teaches teach wherein the digital media that describes the development history of the DE further includes:
a narrative text document that that tells a story of the development history of the DE ([0020]: The examiner has interpreted “a narrative text document” to mean any type of text file meant to be read by people. Chapman teaches a log that details changes made to a collaborative game project).
	Perry, Larsen, Townsend, Leitner, Chapman, and Labarre do not teach an interactive link to enable navigation between the video and the narrative text document so as to follow the story of the development history of the DE.
	However, Gewickey teaches an interactive link to enable navigation between the video and the narrative text document so as to follow the story of the development history of the DE ([0073] [0075], [0096]: Selection of the view button causes the display to switch between the web view 260, which may display any web content (i.e., text), and the content view 262, which may be a video).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, 
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing a user to toggle between two different types of content within a web browser (Gewickey [0096]).

Regarding Dependent Claim 38,
This claim is similar in scope as claim 41 therefore it is rejected using the same rationale.

Claim 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in view of Labarre (US 2018/0090174) in further view of Ingoldby (US 2012/0054638).
Regarding Dependent Claim 42,
Perry, Larsen, Townsend, Leitner, Chapman, and Labarre teach the system of claim 1, but do not teach wherein the DEs are subject to an evaluation process, by a selection committee of an enterprise that provides the video games, prior to being approved for posting in the first interactive interface.
However, Ingoldby teaches wherein the DEs are subject to an evaluation process, by a selection committee of an enterprise that provides the video games, prior to being approved for posting in the first interactive interface ([0044]: User created content may be required to be approved by a moderator of a content sharing website prior to being displayed to other users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, and Labarre with Ingoldby so that DEs are subject to an evaluation process, by a selection committee of an enterprise that provides the video games, prior to being approved for posting in the first interactive interface.
One of ordinary skill in the art would be motivated to do so in order to prevent the sharing of any content that is protected under a third party's intellectual property rights (Ingoldby [0005]).

Regarding Dependent Claim 39,
This claim is similar in scope as claim 42 therefore it is rejected using the same rationale.

Claims 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in view of Labarre (US 2018/0090174) in further view of Baszucki (US 2011/0197143).
Regarding Dependent Claim 43,
Perry, Larsen, Townsend, Leitner, Chapman, and Labarre teach the system of claim 1, but do not teach wherein the data repository further stores statistics as to which users and how many users have accessed the DE, and at least one of: how far the users have navigated into 
However, Baszucki teaches wherein the data repository further stores statistics as to which users and how many users have accessed the DE, and how often the users have navigated into the DE ([0007], [0010]: The popularity of online games may be tracked by determining the most often visited games. Stored statistics indicate frequency of visits and time spent per visit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, and Labarre with Baszucki so that statistics as to which users and how many users have accessed the DE, and how often the users have navigated into the DE.
One of ordinary skill in the art would be motivated to do so in order to determine the popularity of DEs amongst users (Baszucki [0008).

Regarding Dependent Claim 40,
This claim is similar in scope as claim 43 therefore it is rejected using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.M.D./Examiner, Art Unit 2176                              

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176